                Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 1 of 19




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                          §
   BRAZOS LICENSING AND                                 §
   DEVELOPMENT,                                         §     CIVIL ACTION NO. 6:20-cv-455
                                                        §
              Plaintiff,                                §       JURY TRIAL DEMANDED
                                                        §
   v.                                                   §
                                                        §
   MICROSOFT CORPORATION,                               §
                                                        §
              Defendant.                                §

                                  ORIGINAL COMPLAINT FOR PATENT
                                          INFRINGEMENT

         Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Microsoft Corporation (“Microsoft” or “Defendant”) and alleges:

                                         NATURE OF THE ACTION
         1.           This is a civil action for patent infringement arising under the Patent Laws of

the United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                                THE PARTIES
         2.           Brazos is a limited liability corporation organized and existing under the laws

of Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas

76701.

         3.           On information and belief, Defendant Microsoft Corporation is incorporated

under the laws of Washington State with its principal place of business at 1 Microsoft Way,

Redmond, Washington 98052. Microsoft may be served with process through its registered agent

Corporation Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701.



                                                    9
              Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 2 of 19




        4.         On information and belief, Microsoft has been registered to do business in the

state of Texas under Texas SOS file number 0010404606 since about March 1987.

        5.         On information and belief, Microsoft has had regular and established places of

business in this judicial district since at least as early as 2002.

                                      JURISDICTION AND VENUE
        6.         This is an action for patent infringement which arises under the Patent Laws of

the United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.

        7.         This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

        8.         This Court has specific and general personal jurisdiction over Microsoft pursuant

to due process and/or the Texas Long Arm Statute, because Microsoft has committed acts giving

rise to this action within Texas and within this judicial district. The Court’s exercise of jurisdiction

over Microsoft would not offend traditional notions of fair play and substantial justice because

Microsoft has established minimum contacts with the forum. For example, on information and

belief, Microsoft has committed acts of infringement in this judicial district, by among other things,

selling and offering for sale products that infringe the asserted patent, directly or through

intermediaries, as alleged herein.

        9.         Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b).

        10.        This district was deemed to be a proper venue for patent cases against Microsoft

in actions bearing docket numbers: 6-19-cv-00572 (Zeroclick, LLC v. Microsoft Corporation ); 6-

19-cv-00687 (Exafer, Ltd. v. Microsoft Corporation.); 6-19-cv-00399 (Neodron Ltd. v. Microsoft

Corporation).



                                                    9
Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 3 of 19
Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 4 of 19
              Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 5 of 19




        17.         On information and belief, Microsoft owns and operates multiple datacenters in

the judicial district, including without limitation data centers located at 5150 Rogers Road, San

Antonio, Texas 78251; 5200 Rogers Road, San Antonio, Texas 78251; 3823 Weisman Boulevard,

San Antonio, Texas 78251; and 15000 Lambda Drive, San Antonio, Texas 782245.

        18.         On information and belief, Microsoft utilizes its datacenter locations in this

judicial district as regular and established places of business. As a non-limiting example, the data

centers in San Antonio are referred to within Microsoft as “US Gov Texas.”

        19.         On information and belief, thousands of customers who rely on the infringing

datacenter infrastructure that Microsoft’s engineering and operations teams have built, reside in

this judicial district.

                              COUNT ONE - INFRINGEMENT OF
                                 U.S. PATENT NO. 9,814,988

        20.         Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

        21.         On November 14, 2017, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,814,988 (“the ’988 Patent”), entitled “Games Console Adaptor

Unit.” A true and correct copy of the ’988 Patent is attached as Exhibit A to this Complaint.

        22.         Brazos is the owner of all rights, title, and interest in and to the ’988 Patent,

including the right to assert all causes of action arising under the ’988 Patent and the right to any

remedies for the infringement of the ’988 Patent.

        23.         Microsoft makes, uses, sells, offers for sale, imports, and/or distributes in the

United States, including within this judicial district, products such as, but not limited to, certain




                                                      5
             Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 6 of 19




Xbox consoles, including the Xbox One X and Xbox One S series consoles (collectively, the

“Accused Products”).




https://www.xbox.com/en-US/consoles/all-consoles

       24.       The Accused Products include a console housing, which includes USB 3.0 ports

allowing a connection to an external hard drive.




https://www.xbox.com/en-IN/consoles/xbox-one-x#techSpecs




                                                   6
             Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 7 of 19




https://beta.support.xbox.com/help/hardware-network/storage/manage-storage

       25.       The Accused Products allow a disc to be inserted to install a game product. The

disc is inserted into an optical drive in the gaming console.




                                                     7
             Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 8 of 19




https://www.youtube.com/watch?v=KD2nhicxroQ

       26.       The Accused Products have an interface (HDMI Out port) for connecting a

display, such as a television (“TV”), to the gaming console.




https://www.xbox.com/en-IN/consoles/xbox-one-x#techSpecs




                                                   8
               Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 9 of 19




https://www.xbox.com/en-IN/consoles/xbox-one-x#techSpecs

       27.        The Accused Products receive user input via hand-held controllers and can be

connected to controllers wirelessly and/or via cables connecting controllers to the USB ports in

the console.




https://beta.support.xbox.com/help/hardware-network/controller/connect-a-wireless-controller



                                                  9
             Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 10 of 19




https://www.xbox.com/en-IN/consoles/xbox-one-x#techSpecs

       28.       The Accused Products include a Central Processing Unit (CPU) that can process

user input in the context of a game loaded using the optical drive to generate a game video output

transmitted to a display (on a TV, for example) using the HDMI out port.




https://www.xbox.com/en-IN/consoles/xbox-one-x#techSpecs




                                                   10
           Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 11 of 19




https://www.youtube.com/watch?v=KD2nhicxroQ




https://beta.support.xbox.com/help/hardware-network/controller/connect-a-wireless-controller




                                                 11
             Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 12 of 19




https://www.xbox.com/en-IN/consoles/xbox-one-x#techSpecs

       29.       The CPU in the Accused Products can save game progress to an external hard

drive connected to the console via the USB 3.0 ports in the console, including upon a user request

to save the game.




                                                   12
             Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 13 of 19




https://beta.support.xbox.com/help/hardware-network/storage/manage-storage




https://www.xbox.com/en-IN/consoles/xbox-one-x#techSpecs

       30.       The Accused Products have built-in memory to store software modules used by

the CPU to execute various processes.




https://www.xbox.com/en-IN/consoles/xbox-one-x#techSpecs

       31.       When the Accused Products access a game stored on the external hard drive,

encoded game data along with a video player software module for the stored game is sent to the

console and stored in the console. The encoded game data is decoded with the help of the video

player software module and is displayed via the display interface.




                                                   13
           Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 14 of 19




https://beta.support.xbox.com/help/hardware-network/storage/manage-storage




                                                14
             Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 15 of 19




https://beta.support.xbox.com/help/games-apps/game-setup-and-play/cloud-game-saves-faq

       32.        The Accused Products allow a user to resume a game from where the user has

left off on the last save stored to the external hard drive. Based on user input, the CPU can transmit

a request to the external hard drive for corresponding game history data which is retrieved and

used to resume the play of the game from the saved position.




                                                     15
           Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 16 of 19




https://beta.support.xbox.com/help/games-apps/game-setup-and-play/cloud-game-saves-faq




                                               16
             Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 17 of 19




https://www.youtube.com/watch?v=KIjrIRYlAeU&t=841s

       33.        In view of preceding paragraphs, each and every element of at least claim 20 of

the ’988 Patent is found in the Accused Products.

       34.        Microsoft has and continues to directly infringe at least one claim of the ’988

Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       35.        Microsoft has received notice and actual or constructive knowledge of the ’988

Patent since at least the date of service of this Complaint.

       36.        Since at least the date of service of this Complaint, through its actions, Microsoft

has actively induced product makers, distributors, retailers, and/or end users of the Accused

Products to infringe the ’988 Patent throughout the United States, including within this judicial

district, by, among other things, advertising and promoting the use of the Accused Products in

various websites, including providing and disseminating product descriptions, operating manuals,

and other instructions on how to implement and configure the Accused Products. Examples of

such advertising, promoting, and/or instructing include the documents at:

             •   https://www.xbox.com/en-us/consoles/xbox-one-x
             •   https://www.xbox.com/en-IN/consoles/xbox-one-x#techSpecs
             •   https://beta.support.xbox.com/help/hardware-network/storage/manage-storage
             •   https://beta.support.xbox.com/help/hardware-network/controller/connect-a-
                 wireless-controller
             •   https://beta.support.xbox.com/help/games-apps/game-setup-and-play/cloud-
                 game-saves-faq
             •   https://www.xbox.com/en-US/consoles/all-consoles
             •   https://beta.support.xbox.com/help/games-apps/game-setup-and-play/cloud-
                 game-saves-faq
       37.        Since at least the date of service of this Complaint, through its actions, Microsoft

has contributed to the infringement of the ’988 Patent by having others sell, offer for sale, or use


                                                      17
             Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 18 of 19




the Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’988 Patent. The Accused Products are

especially made or adapted for infringing the ’988 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain functionality

which is material to at least one claim of the ’988 Patent.

                                            JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                    REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)     Enter judgment that Microsoft infringes one or more claims of the ’988 Patent

               literally and/or under the doctrine of equivalents;

       (B)     Enter judgment that Microsoft has induced infringement and continues to induce

               infringement of one or more claims of the ’988 Patent;

       (C)     Enter judgment that Microsoft has contributed to and continues to contribute to

               the infringement of one or more claims of the ’988 Patent;

       (D)     Award Brazos damages, to be paid by Microsoft in an amount adequate to

               compensate Brazos for such damages, together with pre-judgment and post-

               judgment interest for the infringement by Microsoft of the ’988 Patent through

               the date such judgment is entered in accordance with 35 U.S.C. §284, and

               increase such award by up to three times the amount found or assessed in

               accordance with 35 U.S.C. §284;

       (E)     Declare this case exceptional pursuant to 35 U.S.C. §285; and




                                                     18
             Case 6:20-cv-00455 Document 1 Filed 06/02/20 Page 19 of 19




       (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

               additional relief as is deemed appropriate by this Court.


Dated: June 2, 2020                           Respectfully submitted,

                                             /s/ James L. Etheridge
                                             James L. Etheridge
                                             Texas State Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas State Bar No. 24036997
                                             Travis L. Richins
                                             Texas State Bar No. 24061296
                                             ETHERIDGE LAW GROUP, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, Texas 76092
                                             Telephone: (817) 470-7249
                                             Facsimile: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com


                                             COUNSEL FOR PLAINTIFF




                                                    19
